___________

                                    No. 94-4029
                                    ___________

Dean Alexander,                          *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of Minnesota.
                                         *
Dennis Benson; David Crist,              *              [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     September 6, 1996

                           Filed:   September 11, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Minnesota inmate Dean Alexander appeals from the district court's1
grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983
action.   Having carefully reviewed the record and the parties' briefs, we
conclude the judgment of the district court was correct.        Accordingly, we
affirm.   See 8th Cir. R. 47B.




      1
       The Honorable Michael James Davis, United States District
Judge for the District of Minnesota, adopting the report and
recommendations of the Honorable J. Earl Cudd, United States
Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.